Exhibit 10.6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],

HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS DETERMINED THE

INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO

HORIZON THERAPEUTICS PLC IF PUBLICLY DISCLOSED.

EXECUTION COPY

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is entered into as of this
5th day of December, 2012 (the “Effective Date”), by and between River Vision
Development Corp., a Delaware corporation with a principal place of business
located at do Narrow River Management LP, One Rockefeller Plaza, New York, NY,
10020 (“Licensee”) and Los Angeles Biomedical Research Institute at Harbor-UCLA
Medical Center, a California corporation with a principal place of business
located at 1124 West Carson Street, Torrance, CA, 90502 (“Licensor”) .

WHEREAS, Licensor owns the Patent Rights (as defined below);

WHEREAS, Licensor and Licensee desire that Licensee attempt to develop and
commercialize a Licensed Product (as defined below) based in part on the
invention claimed in the Patent Rights; and WHEREAS, Licensee desires to grant
an exclusive license to Licensee to enable such development and
commercialization.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, will have
the meanings specified below.

1.1 “Affiliate” means, with respect to a person, organization or entity, any
person, organization or entity controlling, controlled by or under common
control with, such person, organization or entity. For purposes of this
definition only, “control” of another person, organization or entity will mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the activities, management or policies of such person, organization
or entity, whether through the ownership of voting securities, by contract or
otherwise.

1.2 “Calendar Quarter” means each of the periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 during
the Term.

1.3 “Combination Product” means a combination of materials or products sold for
a single price and consisting of one or more Licensed Products and one or more
other active ingredients. All references to Licensed Product in this Agreement
shall be deemed to include Combination Product.

1.4 “First Commercial Sale” means, on a country by country basis, the date of
the first sale to a third party of a Licensed Product, in such country, by
Licensee or any of its LIBC/4598488.8 Affiliates or Sublicensees after receipt
of marketing approval in such country.

 

1.



--------------------------------------------------------------------------------

1.5 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that (a) prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder and (b) occurs by reason of any act of
God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident, or war, revolution, civil commotion, act of terrorism,
blockage or embargo, or any injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or of any subdivision,
authority or representative of any such government.

1.6 “Licensed Product” means any product, the making, using or selling of which
is covered by a Valid Claim in the country in which such product is made, used
or sold.

1.7 “Net Sales” means the gross amount billed or invoiced by or on behalf of
Licensee, its Affiliates and Sublicensees (in each case, the “Invoicing Entity”)
for Licensed Product as reduced by the following deductions to the extent
actually allowed or incurred with respect to such sales: (a) transportation
charges, and other shipping charges, such as insurance, (b) sales, value-added
and excise taxes, customs, duties, and any other governmental charges, to the
extent imposed upon the sale of the Licensed Product and paid by the selling
party, provided that no income taxes shall be deducted from gross sales of
Licensed Product to calculate Net Sales, (c) distributor fees, rebates or
allowances actually granted, allowed or incurred, including but not limited to
government and managed care rebates, (d) quantity discounts, cash discounts or
chargebacks actually granted, allowed or incurred, and (e) allowances or credits
to customers or write offs of invoiced amounts, not in excess of the selling
price of Licensed Product, on account of governmental requirements, rejections,
recalls, or returns. If Licensed Product is sold as part of a Combination
Product (as defined below), then the Net Sales of the Combination Product, for
the purposes of determining royalty payments, shall be determined by multiplying
the Net Sales of the Combination Product on a country-by-country basis, during
the applicable royalty reporting period, by the fraction, A/(A+B), where A is
the average sale price of the Licensed Product when sold separately in finished
form and B is the average sale price of the other pharmaceutical product(s)
included in the Combination Product when sold separately in finished form, in
each case during the applicable royalty reporting period or, if sales of both
the Licensed Product and the other product(s) did not occur in such period, then
in the most recent royalty reporting period in which sales of both occurred. In
the event that such average sale price cannot be determined for both the
Licensed Product and all other pharmaceutical products(s) included in the
Combination Product, Net Sales for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the fair market value of the Licensed Product
and D is the fair market value of all other pharmaceutical product(s) included
in the Combination Product.

1.8 “Patent Rights” means: (a) the patents listed in Exhibit 1.8; (b) any patent
or patent application that claims priority to, and is a divisional,
continuation, reissue, renewal, reexamination, substitution or extension of, any
patent identified in (a); (c) any patents issuing on any patent application
identified in (a) or (b), including any reissues, renewals, reexaminations,
substitutions or extensions thereof; (d) any claim of a divisional, continuation
or continuation-in-part application or patent (including any reissues, renewals,
reexaminations, substitutions or extensions thereof) that is entitled to the
priority date of, and is directed specifically to subject matter specifically
described in, at least one of the patents or patent applications identified in
(a), (b) or (c); (e) any foreign counterpart (including PCTs) of any patent or
patent application

 

2.



--------------------------------------------------------------------------------

identified in (a), (b) or (c) or of the claims identified in (d); and (f) any
supplementary protection certificates, pediatric exclusivity periods, any other
patent term extensions and exclusivity periods and the like of any patents and
patent applications identified in (a) through (e); provided, that, in the case
of (b) through (f) above, solely to the extent owned or controlled by Licensor.

1.9 “Sublicense” means any right granted, license given or agreement entered
into by Licensee to or with any other person or entity, under or with respect to
or permitting any use or exploitation of any of the Patent Rights or otherwise
permitting the development, manufacture, marketing, distribution, use and/or
sale of Licensed Products.

1.10 “Sublicensee” means any person or entity granted a Sublicense.

1.11 “Term” means the term of this Agreement as set forth in Section 10.1.

1.12 “Valid Claim” means: (a) a claim of an issued and unexpired patent within
the Patent Rights that has not been (i) held permanently revoked, unenforceable,
unpatentable or invalid by a decision of a court or governmental body of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, (ii) rendered unenforceable through disclaimer or otherwise,
(iii) abandoned or (iv) permanently lost through an interference or opposition
proceeding without any right of appeal or review.

2. License.

2.1 License Grant. Subject to the terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee an exclusive, worldwide,
royalty-bearing license under its interest in the Patent Rights to research,
develop, use, make, have made, offer for sale, sell, have sold, import, have
imported, distribute and have distributed Licensed Products; provided, however,
that:

2.1.1 Licensor retains the right to practice the Patent Rights within the scope
of the license granted above, for non-commercial research, educational and
scholarly purposes only (which, for clarity, shall not include the conduct of
clinical trials); and

2.1.2 the United States federal government retains rights in the Patent Rights
pursuant to 35 U.S.C. §§ 200-212 and 37 C.F.R. § 401 et seq., and any right
granted in this Agreement greater than that permitted under 35 U.S.C. §§ 200-212
or 37 C.F.R. § 401 et seq. will be subject to modification as may be required to
conform to the provisions of those statutes and regulations.

2.2 Affiliates. The license granted to Licensee under Section 2.1 includes the
right to have some or all of Licensee’s rights or obligations under this
Agreement exercised or performed by one or more of Licensee’s Affiliates on
Licensee’s behalf.

2.3 Sublicenses. Licensee will be entitled to grant Sublicenses to third parties
under the license granted pursuant to Section 2.1 subject to the terms of this
Section 2.3. Any such Sublicense shall be on terms and conditions in compliance
with and not inconsistent with the terms of this Agreement.

 

3.



--------------------------------------------------------------------------------

3. Consideration for Grant of License.

3.1 Equity.

3.1.1 Initial Grant. Licensee shall issue to Licensor [***] shares of its common
stock (the “Shares”) pursuant to a subscription agreement to be entered into by
and between the parties within [***] days after the Effective Date.

3.1.2 Representations and Warranties. Licensee hereby represents and warrants to
Licensor that the Shares, when issued pursuant to the terms hereof, shall, upon
such issuance, be duly authorized, validly issued, fully paid and nonassessable.

3.2 Royalty on Net Sales.

3.2.1 Royalty Rate. Licensee shall pay Licensor an amount equal to [***] percent
([***]%) of Net Sales of all Licensed Products during the Term.

3.2.2 Third Party Royalty Set-Off. If Licensee obtains a license from a third
party to intellectual property rights relating to [***] that Licensee reasonably
determines is required to avoid or to resolve a claim of infringement or
misappropriation, it may offset up to [***] percent ([***]%) of any royalty
payments due thereunder with respect to sales of Licensed Products against the
royalty payments that are due to Licensor with respect to Net Sales of such
Licensed Products in such country; provided, that, in no event shall the royalty
payments to Licensor with respect to such Licensed Products be reduced by more
than [***] percent ([***]%) of the amount otherwise due.

4. Reports; Payments; Records.

4.1 Reports and Payments.

4.1.1 Reports. Within [***] days after the conclusion of [***] commencing with
[***] in which Net Sales are generated, Licensee shall deliver to Licensor a
report containing the following information (in each instance, with a Licensed
Product-by-Licensed Product and country-by-country breakdown):

4.1.1.1 the number of units of Licensed Products sold, leased or otherwise
transferred by Licensee, its Affiliates and Sublicensees for the applicable
[***];

4.1.1.2 the gross amount billed or invoiced for Licensed Products sold, leased
or otherwise transferred by Licensee, its Affiliates and Sublicensees during the
applicable [***];

4.1.1.3 a calculation of Net Sales for the applicable [***], including an
itemized listing of allowable deductions;

 

***Certain Confidential Information Omitted

4.



--------------------------------------------------------------------------------

4.1.1.4 the total amount payable to Licensor in U.S. Dollars for the applicable
[***], together with the exchange rates used for conversion.

4.1.2 Payment. Within [***] days after the end of [***], Licensee shall pay
Licensor all amounts due with respect to Net Sales for the applicable [***].

4.2 Payment Currency. All payments due under this Agreement will be paid in U.S.
Dollars. Conversion of foreign currency to U.S. Dollars will be made at the
conversion rate existing in the United States (as reported in the Wall Street
Journal) on the last working day of the applicable [***]. Such payments will be
without deduction of exchange, collection or other charges.

4.3 Records. Licensee shall maintain, and shall cause its Affiliates to
maintain, and include in each Sublicense Agreement an obligation of each
Sublicensee to maintain, complete and accurate records of Licensed Products that
are made, used, sold, leased or transferred under this Agreement, any amounts
payable to Licensor in relation to such Licensed Products, which records shall
contain sufficient information to permit Licensor to confirm the accuracy of any
reports or notifications delivered to Licensor under Section 4.1. Licensee, its
Affiliates and/or its Sublicensees, as applicable, shall retain such records
relating to a given [***] for at least [***] years after the conclusion of that
[***], during which time Licensor will have the right, at its expense, to cause
an independent, certified public accountant (or, in the event of a non-financial
audit, other appropriate auditor) reasonably acceptable to Licensee to inspect
such records during normal business hours for the purposes of verifying the
accuracy of any reports and payments delivered under this Agreement and
Licensee’s compliance with the terms hereof. Such accountant or other auditor,
as applicable, will execute a standard form of confidentiality agreement with
Licensee, shall not disclose to Licensor any information other than information
relating to the accuracy of reports and payments delivered under this Agreement.
The parties shall reconcile any underpayment or overpayment within [***] days
after the accountant delivers the results of the audit. If any audit performed
under this Section 4.3 reveals an underpayment in excess of [***] percent
([***]%) in any calendar year, Licensee shall reimburse Licensor for all amounts
incurred in connection with such audit. Licensor may exercise its rights under
this Section 4.3 only [***] per audited entity and only with reasonable (not
less than [***] days) prior notice to Licensee.

4.4 Late Payments. Any payments by Licensee that are not paid on or before the
date such payments are due under this Agreement will bear interest at the lower
of (a) [***] percent ([***]%) [***] and (b) the maximum rate allowed by law.
Interest will accrue beginning on the first day following the due date for
payment and will be compounded [***]. Payment of such interest by Licensee shall
not limit, in any way, Licensor’s right to exercise any other remedies Licensor
may have as a consequence of the lateness of any payment.

4.5 Payment Method. Each payment due to Licensor under this Agreement shall be
paid by check or wire transfer of funds to Licensor’s account in accordance with
written instructions provided by Licensor. If made by wire transfer, such
payments shall be marked so as to refer to this Agreement.

 

 

***Certain Confidential Information Omitted

5.



--------------------------------------------------------------------------------

4.6 Withholding and Similar Taxes. All amounts to be paid to Licensor pursuant
to this Agreement shall be without deduction of exchange, collection, or other
charges, and, specifically, without deduction of withholding or similar taxes or
other government imposed fees or taxes, except as permitted in the definition of
Net Sales.

5. Patent Filing, Prosecution and Maintenance.

5.1 Control. Licensor will be responsible for the preparation, filing,
prosecution, protection and maintenance of all Patent Rights, using independent
patent counsel reasonably acceptable to Licensee. Licensor will: (a) subject to
Section 5.2, prepare, file, prosecute, protect and maintain Patent Rights in all
countries that Licensee may request in writing; (b) instruct such patent counsel
to furnish the Licensee with copies of all correspondence relating to the Patent
Rights from the United States Patent and Trademark Office (USPTO) and any other
patent office, as well as copies of all proposed responses to such
correspondence in time for Licensee to review and comment on such response;
(c) give Licensee an opportunity to review the text of each patent application
before filing; (d) consult with Licensee with respect thereto; (e) supply
Licensee with a copy of each application as filed, together with notice of its
filing date and serial number; (f) supply Licensee with copies of information
disclosure statements prior to filing and provide Licensee with an opportunity
to supplement such information; and (g) keep Licensee advised of the status of
actual and prospective patent filings. Licensor shall give Licensee the
opportunity to provide comments on and make requests of Licensor concerning the
preparation, filing, prosecution, protection and maintenance of the Patent
Rights, and shall consider such comments and requests in good faith; however,
final decision-making authority shall vest in Licensor.

5.2 Expenses. Subject to Section 5.3 below, Licensee shall reimburse Licensor
for all documented, out-of-pocket expenses incurred by Licensor pursuant to this
Article 5 in connection with the preparation, filing, prosecution, protection
and maintenance by Licensor of the Patent Rights within [***] days after the
date of each invoice from Licensor for such expenses. In addition, within [***]
days after the Effective Date, Licensee shall pay to Licensor [***] as
reimbursement for certain out-of-pocket expenses incurred by Licensor prior to
the Effective Date with respect to the preparation, filing, prosecution,
protection and maintenance of Patent Rights.

5.3 Abandonment. If Licensee decides that it does not wish to pay for the
preparation, filing, prosecution, protection or maintenance of any Patent Rights
in a particular country (“Abandoned Patent Rights”), Licensee shall provide
Licensor with prompt written notice of such election. Upon receipt of such
notice by Licensor, Licensee shall be released from its obligation to reimburse
Licensor for the expenses incurred thereafter as to such Abandoned Patent
Rights; provided, however, that expenses authorized prior to the receipt by
Licensor of such notice shall be deemed incurred prior to the notice. In the
event of Licensee’s abandonment of any Patent Rights, any license granted by
Licensor to Licensee hereunder with respect to such Abandoned Patent Rights will
terminate, and Licensee will have no rights whatsoever to exploit such Abandoned
Patent Rights. Licensor will then be free, without further notice or obligation
to Licensee, to grant rights in and to such Abandoned Patent Rights to third
parties.

 

 

***Certain Confidential Information Omitted

6.



--------------------------------------------------------------------------------

6. Enforcement of Patent Rights.

6.1 Notice. In the event either party becomes aware of any possible or actual
infringement of any Patent Rights with respect to Licensed Products (an
“Infringement”), that party shall promptly notify the other party and provide it
with details regarding such Infringement.

6.2 Suit by Licensee. Licensee shall have the exclusive right, but not the
obligation, to take action in the prosecution, prevention, or termination of any
Infringement. Before Licensee commences an action with respect to any
Infringement, Licensee shall consider in good faith the views of Licensor as to
whether to sue. Should Licensee elect to bring suit against an infringer,
Licensee shall keep Licensor reasonably informed of the progress of the action
and shall give Licensor a reasonable opportunity in advance to consult with
Licensee and offer its views about major decisions affecting the litigation.
Licensee shall give careful consideration to those views, but shall have the
right to control the action. Should Licensee elect to bring suit against an
infringer and Licensor is joined as party plaintiff in any such suit, Licensor
shall have the right to approve the counsel selected by Licensee to represent
Licensee and Licensor, such approval not to be unreasonably withheld. The
expenses of such suit or suits that Licensee elects to bring, including any
expenses incurred by Licensor due to its involvement as a party plaintiff or
other involvement at the express request of Licensee in conjunction with the
prosecution of such suits or the settlement thereof, shall be paid for entirely
by Licensee; provided, that, to the extent Licensor elects to participate in
such suit or suits and be represented in such suit or suits by counsel of its
choice (apart from counsel retained by Licensee), it shall do so at its sole
expense. Licensee shall not compromise or settle such litigation without the
prior written consent of Licensor, which consent shall not be unreasonably
withheld or delayed. In the event Licensee exercises its right to sue pursuant
to this Section 6.2, it shall first reimburse itself out of any sums recovered
in such suit or in settlement thereof for all costs and expenses of every kind
and character, including reasonable attorneys’ fees, necessarily incurred in the
prosecution of any such suit. If, after such reimbursement, any funds shall
remain from said recovery, then Licensor shall receive an amount equal to [***]
percent ([***]%) of such funds and the remaining [***] percent ([***]%) of such
funds shall be retained by Licensee.

6.4 Cooperation. Each party agrees to cooperate fully in any action under this
Article 6.

7. Representations and Warranties; Limitation of Liability.

7.1 Licensor represents and warrants as of the Effective Date that:

7.1.1 it is the owner by assignment from the listed inventors of all Patent
Rights and the inventions described and claimed therein, and it has the right to
grant the licenses to Licensee under this Agreement;

7.1.2 to the best knowledge of Licensor, the Patent Rights include all patents
and patent applications owned and controlled by Licensor with respect to the
technology claimed therein related to the heretofore agreed upon aspect of
technology being pursued by Licensee;

 

 

***Certain Confidential Information Omitted

7.



--------------------------------------------------------------------------------

7.1.3 it has taken all necessary action to authorize the execution and delivery
of this Agreement by its representatives who carried out such execution and
delivery, and to authorize the performance of its obligations hereunder;

7.1.4 to the best knowledge of Licensor, the Patent Rights have been filed and
prosecuted in good faith;

7.1.5 Licensor has not received any notice from any third party that any third
party patent, patent application or other intellectual property rights would be
infringed (i) by practicing any process or method covered by the Patent Rights,
or (ii) by making, using, offering for sale, selling or importing Licensed
Products; and

7.1.6 Licensor has not received any notice of any Infringement (as defined in
Section 6.1).

7.2 Compliance with Law. Licensee represents and warrants that it will comply,
and will ensure that its Affiliates comply and shall include in each Sublicense
agreement an obligation for each Sublicensee to comply, with all local, state,
and international laws and regulations relating to the development, manufacture,
use, sale and importation of Licensed Products. Without limiting the foregoing,
Licensee represents and warrants that it will comply, and will ensure that its
Affiliates comply, with all United States export control laws and regulations.

7.3 No Warranty.

7.3.1 NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WARRANTY BY LICENSOR THAT
THE PATENT RIGHTS WILL AFFORD ADEQUATE OR COMMERCIALLY WORTHWHILE PROTECTION.

7.3.2 LICENSOR MAKES NO WARRANTIES WHATSOEVER AS TO THE COMMERCIAL OR SCIENTIFIC
VALUE OF THE PATENT RIGHTS. LICENSOR MAKES NO REPRESENTATION THAT THE PRACTICE
OF THE PATENT RIGHTS OR THE DEVELOPMENT, MANUFACTURE, USE, SALE OR IMPORTATION
OF ANY LICENSED PRODUCT, OR ANY ELEMENT THEREOF, WILL NOT INFRINGE THE PATENT OR
PROPRIETARY RIGHTS OF ANY THIRD PARTY.

7.3.3 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY, PATENTS, GOODS, SERVICES,
RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

7.4 Limitation of Liability. Except with respect to matters for which Licensee
is obligated to indemnify Licensor under Article 8, neither party will be liable
to the other with respect to any subject matter of this Agreement under any
contract, negligence, strict liability or other legal or equitable theory for
(a) any indirect, incidental, consequential or punitive damages or lost profits
or (b) cost of procurement of substitute goods, technology or services.

 

 

8.



--------------------------------------------------------------------------------

8. Indemnification and Insurance.

8.1 Indemnification. Licensor and its current and former directors, governing
board members, trustees, officers, faculty, medical and professional staff,
employees, students, and agents and their respective successors, heirs and
assigns, (collectively, “Indemnitees”), will be indemnified, defended by counsel
and held harmless by the Licensee from and against any third party claim,
liability, cost, expense, damage, deficiency, loss, or obligation, of any kind
or nature (including, without limitation, reasonable attorneys’ fees and other
costs and expenses of defense) based upon, arising out of, or otherwise relating
to this Agreement and any Sublicense, including without limitation any cause of
action relating to product liability (collectively, “Claims”). The previous
sentence will not apply to any Claim that results from the gross negligence or
willful misconduct of an Indemnitee or from any breach of a representation made
under Section 7.1 by Licensor. An indemnified party shall provide Licensee with
prompt notice of any claim for which indemnification may be sought pursuant to
this Agreement. Notwithstanding the foregoing, the delay or failure of any
Indemnitee to give reasonably prompt notice to Licensee of any such claim shall
not affect the rights of such Indemnitee unless, and then only to the extent
that, such delay or failure is prejudicial to or otherwise adversely affects
Licensee.

Licensor shall cooperate as reasonably requested (at the expense of Licensee) in
the investigation and defense of any Claim. Licensor shall permit Licensee to
assume direction and control of the defense of the Claim (including the right to
settle the Claim); provided, however, that Licensee shall not settle any Claim
without the prior written consent of Licensor where such settlement (a) would
include any admission of liability on the part of any Indemnitee, (b) would
impose any restriction on any Indemnitee’s conduct of any of its activities or
(c) would not include an unconditional release of all Indemnitees from all
liability for claims that are the subject matter of the settled Claim. Licensee
shall, at its own expense, provide attorneys acceptable to Licensor to defend
against any actions brought or filed against an Indemnitee with respect to the
subject of indemnity contained herein, whether or not such actions are
rightfully brought.

8.2 Insurance.

8.2.1 Beginning at the time any Licensed Product is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee, or by an Affiliate, Sublicensee or agent of Licensee,
Licensee shall, at its sole cost and expense, procure and maintain commercial
general liability insurance in amounts not less than $[***] per incident and
$[***] annual aggregate and naming the Indemnitees as additional insureds.
During clinical trials of any such Licensed Product, Licensee shall, at its sole
cost and expense, procure and maintain commercial general liability insurance in
such equal or lesser amount as is consistent with industry standards, naming the
Indemnitees as additional insureds. Such commercial general liability insurance
shall provide: (a) product liability coverage and (b) broad form contractual
liability coverage for Licensee’s indemnification obligations under this
Agreement.

 

***Certain Confidential Information Omitted

9.



--------------------------------------------------------------------------------

8.2.2 If Licensee elects to self-insure all or part of the limits described
above in Section 8.2.1 (including deductibles or retentions that are in excess
of $[***] annual aggregate) such self-insurance program must be reasonably
acceptable to Licensor. The minimum amounts of insurance coverage required shall
not be construed to create a limit of Licensee’s liability with respect to its
indemnification obligations under this Agreement.

8.2.3 Licensee shall provide Licensor with written evidence of such insurance
upon request of Licensor. Licensee shall provide Licensor with written notice at
least [***] days prior to the cancellation, non-renewal or material change in
such insurance and shall obtain replacement insurance providing comparable
coverage within such [***] day period.

9. Term and Termination.

9.1 Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in this Article 10, shall continue in full
force and effect until the expiration of the last to expire Valid Claim (the
“Term”).

9.2 Termination.

9.2.1 Termination Without Cause. Licensee may terminate this Agreement upon
sixty (60) days prior written notice to Licensor.

9.2.2 Termination for Default.

9.2.2.1 In the event that either party commits a material breach of its
obligations under this Agreement and fails to cure that breach within sixty
(60) days after receiving written notice thereof, the other party may terminate
this Agreement immediately upon written notice to the party in breach.

9.2.2.2 If Licensee defaults in any of its obligations under Section 8.2, then
Licensor may terminate this Agreement without further notice to Licensee if
Licensee has not cured such default within thirty (30) days of written notice of
such default from Licensor.

9.2.3 Bankruptcy. Licensor may terminate this Agreement upon notice to Licensee
if Licensee becomes insolvent, is adjudged bankrupt, applies for judicial or
extra-judicial settlement with its creditors, makes an assignment for the
benefit of its creditors, voluntarily files for bankruptcy or has a receiver or
trustee (or the like) in bankruptcy appointed by reason of its insolvency, or in
the event an involuntary bankruptcy action is filed against Licensee and not
dismissed within ninety (90) days, or if Licensee becomes the subject of
liquidation or dissolution proceedings or otherwise discontinues business.

9.3 Effect of Termination.

9.3.1 Termination of Rights. Upon termination of this Agreement by either party
pursuant to any of the provisions of Section 9.2: (a) the rights and licenses
granted to Licensee under Article 2 shall terminate, all rights in and to and
under the Patent Rights will revert to Licensor and neither Licensee nor its
Affiliates may make any further use or exploitation of the Patent Rights and
(b) any existing Sublicense shall terminate to the extent of such terminated
license; provided, however, that, notwithstanding the foregoing, each
Sublicensee that is not at such time in breach of its Sublicense agreement shall
have the right to obtain a license from

 

 

***Certain Confidential Information Omitted

10.



--------------------------------------------------------------------------------

Licensor on the same terms and conditions as set forth herein, which shall not
impose any representations, warranties, obligations or liabilities on Licensor
that are not included in this Agreement, provided that (i) the scope of the
license granted directly by Licensor to such Sublicensee shall be co-extensive
with the scope of the license granted by Licensee to such Sublicensee, (ii) if
the Sublicense granted to such Sublicensee was non-exclusive, such Sublicensee
shall not have the right to participate in the prosecution or enforcement of the
Patent Rights under the license granted to it directly by Licensor and (iii) if
there is more than one Sublicensee, each Sublicensee that is granted a direct
license shall be responsible for a pro rata share of the reimbursement due under
Section 5.2 of this Agreement (based on the number of direct licenses under the
Patent Rights in effect on the date of reimbursement).

9.3.2 Accruing Obligations. Termination or expiration of this Agreement shall
not relieve the parties of obligations accruing prior to such termination or
expiration, including obligations to pay amounts accruing hereunder up to the
date of termination or expiration. After the date of termination or expiration
(except in the case of termination by Licensor pursuant to Section 8.2),
Licensee, its Affiliates and Sublicensees (a) may sell Licensed Products then in
stock and (b) may complete the production of Licensed Products then in the
process of production and sell the same; provided that, in the case of both
(a) and (b), Licensee shall pay the applicable royalties and payments to
Licensor in accordance with Article 3, provide reports and audit rights to
Licensor pursuant to Article 4 and maintain insurance in accordance with the
requirements of Section 8.2.

9.4 Survival. The parties’ respective rights, obligations and duties under
Articles 4, 8, 9 and 10 and Sections 7.2, 7.3 and 7.4, as well as any rights,
obligations and duties which by their nature extend beyond the expiration or
termination of this Agreement, shall survive any expiration or termination of
this Agreement.

10. Miscellaneous.

10.1 Entire Agreement. This Agreement is the sole agreement with respect to the
subject matter hereof and except as expressly set forth herein, supersedes all
other agreements and understandings between the parties with respect to the
same.

10.2 Notices. Unless otherwise specifically provided, all notices required or
permitted by this Agreement shall be in writing and may be delivered personally,
or may be sent by facsimile, overnight delivery or certified mail, return
receipt requested, to the following addresses, unless the parties are
subsequently notified of any change of address in accordance with this
Section 10.2:

 

If to Licensee:

   River Vision Development Corp.    c/o Narrow River Management LP    One
Rockefeller Plaza    New York, NY 10020    Attn: David Madden

 

11.



--------------------------------------------------------------------------------

If to Licensor:

   Los Angeles Biomedical Research Institute at Harbor-    UCLA Medical Center
   1124 West Carson Street    Torrance, CA 90502    Attn.: Art Zweben

Any notice shall be deemed to have been received as follows: (a) by personal
delivery, upon receipt; (b) by overnight delivery, one business day after
transmission; (c) by certified mail, as evidenced by the return receipt.

10.3 Governing Law and Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the substantive laws of the State of California,
without giving effect to any choice or conflict of law provision, except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent shall have been
granted.

10.4 Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each party or, in the case of waiver, by the party waiving
compliance. The delay or failure of either party at any time or times to require
performance of any provisions hereof shall in no manner affect the rights at a
later time to enforce the same. No waiver by either party of any condition or of
the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement.

10.5 Assignment and Successors. This Agreement may not be assigned by either
party without the consent of the other, which consent shall not be unreasonably
withheld, except that each party may, without such consent, assign this
Agreement and the rights, obligations and interests of such party to any of its
Affiliates, to any purchaser of all or substantially all of its assets to which
the subject matter of this Agreement relates, or to any successor corporation
resulting from any merger or consolidation of such party with or into such
corporation; provided, in each case, that the assignee agrees in writing to be
bound by the terms of this Agreement. Any assignment purported or attempted to
be made in violation of the terms of this Section 10.5 shall be null and void
and of no legal effect.

10.6 Force Majeure. Neither party will be responsible for any failure or delay
in performing any of its obligations under this Agreement, and shall not be
deemed in breach of this Agreement, if such failure or delay is due to a Force
Majeure; provided, that, the nonperforming party shall use commercially
reasonable efforts to avoid or remove such causes of the Force Majeure and
continues performance under this Agreement with reasonable dispatch whenever
such causes are removed.

 

12.



--------------------------------------------------------------------------------

10.7 Severability. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the parties that the remainder of this
Agreement shall not be affected.

10.8 Confidentiality. Licensor agrees to keep confidential all information
disclosed in writing to Licensor pursuant to Sections 4.1.1 and 4.3 of this
Agreement (collectively, the “Confidential Information”); provided, however,
that the confidentiality obligation shall not apply to any information that is
or becomes part of the public domain other than by Licensor’s breach of this
Section 10.8 or is required to be disclosed by Licensor pursuant to
interrogatories, requests for information or documents, subpoena, civil
investigative demand issued by a court or governmental agency or as otherwise
required by law (provided that, in such case, Licensor shall notify Licensee
promptly upon receipt thereof and give Licensee sufficient advance notice to
permit it to seek a protective order or other similar order with respect to such
information); and provided further that (a) to the extent that it is reasonably
necessary, Licensor may disclose Confidential Information to (i) its employees
on a need-to-know basis and on condition that such employees abide by the
obligations set forth in this Section 10.8 and (ii) in confidence, to lawyers,
accountants and financial advisors and (b) Licensor may include in its annual
reports totals derived from Confidential Information (without attribution to
Licensee) that show revenues generated by the patents and patent applications
licensed under this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

Los Angeles Biomedical Research Institute at Harbor-UCLA Medical Center    
River Vision Development Corp. By:  

/s/ David I. Meyer

    By:  

/s/ Dave Madden

Name:   David I. Meyer, PhD     Name:   Dave Madden Title:   President and Chief
Executive Officer     Title:   Chief Executive Officer

 

13.



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit 1.8

Patent Rights

 

Patent or Publication No.

  

Application No.

  

Publication or Issue Date

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

 

 

***Certain Confidential Information Omitted

14.